Order, Supreme Court, *690New York County (Carmen Beauchamp Ciparick, J.), entered July 2, 1990, which, inter alia, granted plaintiffs motion for a preliminary injunction and denied defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
We disagree with defendants’ contention that plaintiff failed to demonstrate a likelihood of success on the merits so as to warrant the granting of the preliminary injunction. While not conclusive, there was evidence supporting plaintiffs assertion that she was offered cooperative apartment 14c for purchase prior to another applicant, and that defendants improperly refused to accept plaintiff’s application.
In this declaratory judgment action, a justiciable controversy between the parties is evident and the defendants’ cross motion to dismiss for failure to state a cause of action was properly denied. (See, Winkler v Spinnato, 134 AD2d 66, appeal withdrawn 72 NY2d 910.)
We have considered the remaining arguments and find them to be meritless. Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.